 
 
 

--------------------------------------------------------------------------------




FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Fifth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of August 10th, 2007 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN  37027.


RECITALS:


A. Lessee has executed and delivered to Lessor a Consolidated Amended and
Restated Master Lease dated as of November 8, 2000, but effective as of October
1, 2000, as amended by a First Amendment to Consolidated Amended and Restated
Master Lease dated as of September 30, 2001, a Second Amendment to Consolidated
Amended and Restated Master Lease dated as of June 15, 2005 (the “Second
Amendment”), a Third Amendment to Consolidated Amended and Restated Master Lease
dated as of October 20, 2006 (the “Third Amendment”), and a Fourth Amendment to
Consolidated Amended and Restated Master Lease dated as of April 1, 2007 (the
“Existing Master Lease”) pursuant to which Lessee leased from Lessor certain
healthcare facilities.


B. Pursuant to that certain First Amended Chapter 11 Plan Proposed by the
Debtors dated May 17, 2007 and an Operations Transfer Agreement effective as of
July 20, 2007 among the Texas Sublessees (as defined below) and Senior
Management Services of America North Texas, Inc., a Texas corporation (“SMSA”),
and certain affiliates of SMSA, the Texas Sublessees are acquiring from SMSA its
rights as tenant under that certain Consolidated Master Lease dated as of June
1, 2005 (the “SMSA Master Lease”) between SMSA and OHI Asset (TX), LLC, a
Delaware limited liability company (“OHI Texas”).  Pursuant to the SMSA Master
Lease, SMSA had leased the Texas Facilities from OHI Texas.


C. Concurrently with the execution of this Amendment, (i) OHI Texas and the
Texas Sublessees have terminated the SMSA Master Lease and (ii) OHI Texas has
transferred to Lessor the Texas Facilities to Lessor.


D. Lessee and Lessor desire to amend the Existing Lease to add the Texas
Facilities to the Existing Master Lease on the terms and conditions of this
Amendment.


NOW THEREFORE, the parties agree as follows:


1. Definitions.


(a)           Any capitalized term used but not defined in this Amendment will
have the meaning assigned to such term in the Master Lease.  From and after the
date of this Amendment, each reference in the Existing Master Leases or the
other Transaction Documents to the “Lease” or “Master Lease” means, as
applicable, the Existing Master Lease or Existing Master Leases as modified by
this Amendment.


(b)           In addition to the other definitions contained herein, when used
in this Amendment the following terms shall have the following meanings:


Asbestos Clean-Up Costs: means the actual, out of pocket cost of completing a
Required Asbestos Clean-Up, which amount does not include any amounts paid to
Lessee or any Affiliate of Lessee without the written consent of Lessor.
 
Asbestos Management Plans: means the Asbestos Management Plans dated March 19,
2004 for Lessor by ATC Associates, Inc. for the Doctors & Fort Worth Facilities.
 
Doctors & Fort Worth Facilities: means Facilities commonly known as (i) Estates
Healthcare Center located at 201 Sycamore School Road, Fort Worth, Texas 76134,
and (ii) as Doctors Healthcare Center and located at 9009 White Rock Trail,
Dallas, Texas 75238.
 
Existing Asbestos Containing Materials: means the asbestos containing materials
on the Doctors & Fort Worth Facilities identified in the Asbestos Management
Plans.
 
First Texas Renewal Term Expiration Date: September 30, 2030.
 
Humble Facility: means the Facility commonly known as Oakmont Nursing and
Rehabilitation Center of Humble located in Humble, Texas.
 
Katy Facility: means the Facility commonly known as the Oakmont Nursing and
Rehabilitation Center of Katy located in Katy, Texas.
 
LaSalle: means LaSalle Bank National Association.
 
LaSalle Loans: means the following loans and credit facilities extended by
LaSalle to Lessee, the Sublessees and certain of their Affiliates: (i) certain
revolving loans in an aggregate amount of up to Fifteen Million and No/100
Dollars ($15,000,000.00) to support working capital needs of Lessee, the
Sublessees and certain of their Affiliates, (ii) certain transition revolving
loans in an aggregate amount of up to Six Million and No/100 Dollars
($6,000,000.00) to support working capital needs of Lessee, the Sublessees and
certain of their Affiliates for the six months following date of this Amendment
(the "Temporary Revolving Loan"), and (iii) a term loan of Sixteen Million Five
Hundred Thousand and No/100 Dollars ($16,500,000.00) (the "Term Loan").
 
Lien: means any interest in Property securing an obligation owed to, or a claim
by, any Person (other than the owner of the Property), whether such interest
shall be based on common law, statute, or contract, whether such interest shall
be recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including, without limitation, judgment liens,
the lien or security interest arising, from a mortgage, deed of trust,
debenture, charge, guarantee, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, loan and security agreement, adverse
claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes, and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, other title exceptions and encumbrances affecting any real
property and the retained security title of a conditional vendor or lessor.
 
Lease Documents: means the following documents: this Lease, the Guaranty, the
Letter of Credit Agreement, the Security Agreement, the Pledge Agreements, the
Subordination Agreements, Texas Pledge Agreements, Texas Sublessees Guaranty,
Texas Sublessee Security Agreement, the Stock Issuance and Subscription
Agreement, the Subordinated Note, and any security agreements, pledge
agreements, letter of credit agreements, guarantees, notes or other documents
which evidence, secure or otherwise relate to this Lease, or the transactions
contemplated by this Lease; and any and all amendments, modifications,
extensions and renewals of any of the foregoing documents
 
Letter of Credit Agreement: means the Letter of Credit Agreement between Lessee
and Lessor.
 
Master Texas Sublessee:  DIVERSICARE TEXAS I, LLC, Delaware limited liability
company.
 
Non-Texas Base Rent:


(A)           During the Initial Term, the Non-Texas Base Rent shall be:
 
(1)           For the first Initial Term (being the period of October 1, 2000
thru September 30, 2006), the amount set forth for such period in the Master
Lease as it existed prior to the Third Amendment;
 
(2)           For the first (1st) Lease Year of the first Renewal Term (October
1, 2006 thru September 30, 2007), the Base Amount plus the Improvement Allowance
Adjustment Amount (as adjusted during such Lease Year);
 
(3)           For each of the second (2nd) through twelfth (12th) Lease Years of
the first Renewal Term, the lesser of (i) the Base Amount as of the end of first
(1st) Lease Year of the Renewal Term plus Improvement Allowance Adjustment
Amount, increased by a percentage equal to two (2) times the percentage increase
in the CPI (if positive) from the commencement date of the first Renewal Term to
the Adjustment Date in each of the second (2nd) through twelfth (12th) Lease
Years, as applicable (the “Adjustment Date”), and (ii) the product of the Base
Amount as of the end of the first Lease Year plus the Improvement Allowance
Adjustment Amount and the following factor:
 
Lease Year During
First Renewal Term
 
Applicable Factor
2
1.030
3
1.061
4
1.093
5
1.126
6
1.159
7
1.194
8
1.230
9
1.267
10
1.305
11
1.344
12
1.384



Under no circumstances will the Non-Texas Base Rent in any Lease Year be less
than the Non-Texas Base Rent during the preceding Lease Year.
 
(B)           During the second Renewal Term, the Non-Texas Base Rent shall be:
 
(1)           For the first Lease Year of the second Renewal Term, the greater
of (a) the Non-Texas Base Rent during the last Lease Year of the Initial Term
and (b) the Fair Market Rent for the Facilities other than the Texas Facilities
on the first day of such Renewal Term as agreed upon by Lessor and Lessee, or,
if prior to the commencement of the Renewal Term they are unable to agree, as
determined by an appraisal pursuant to Article XXXII of this Lease; provided,
however, that the Non-Texas Base Rent for the first Lease Year of the second
Renewal Term shall not exceed one hundred ten percent (110%) of the Non-Texas
Base Rent for the Lease Year immediately preceding the commencement of the
second Renewal Term; and
 
(2)           For each of the second (2nd) through the twelfth (12th) Lease
Years during the second Renewal Term, the lesser of (i) the Non-Texas Base Rent
for the first (1st) Lease Year of the second Renewal Term, increased by a
percentage equal to two (2) times the percentage increase in the CPI (if
positive) from the commencement date of the second Renewal Term to the
Adjustment Date in each of the second (2nd) through twelfth (12th) Lease Years,
as applicable (the “Adjustment Date”), and (ii) the product of the Non-Texas
Base Rent during the first (1st) Lease Year of the second Renewal Term and the
following factor:
 
Lease Year During
Second Renewal Term
 
Applicable Factor
2
1.030
3
1.061
4
1.093
5
1.126
6
1.159
7
1.194
8
1.230
9
1.267
10
1.305
11
1.344
12
1.384



Under no circumstances will the Non-Texas Base Rent in any Lease Year during the
Renewal Term be less than the Non-Texas Base Rent during the preceding Lease
Year.
 
Pre-Existing Hazardous Substances: means Hazardous Substances located on, under
about or with respect to the Treemont Facility prior to February 1, 2003 or the
Katy Facility prior to July 1, 2003 or the Humble Facility prior to July 1,
2003.
 
Pre-Existing Environmental Conditions: means any Contamination or other
environmental condition on, under, about or with respect to the Treemont
Facility prior to February 1, 2003 or the Katy Facility prior to July 1, 2003 or
the Humble Facility prior to July 1, 2003.
 
Property: means any and all real, personal, or mixed property and assets,
including, without limitation, all types of tangible and intangible property.
 
Second Texas Renewal Term Expiration Date: May 31, 2035.
 
Texas Base Rent: During the Term, the Texas Base Rent shall be:
 
(1)           For each month during the period from the Commencement Date for
the Texas Facilities until January 31, 2008, Three Hundred Twenty Eight Thousand
Five Hundred Ninety Two and 79/100 Dollars ($328,592.79), which equal an annual
Base Rent of Three Million Nine Hundred Forty Three Thousand One Hundred
Thirteen and 48/100 Dollars ($3,943,113.48) (the “Initial Texas Annualized Base
Rent”);
 
(3)           For period from February 1, 2008 thru January 31, 2009, the
Initial Texas Annualized Base Rent, increased by the product of (i) the Initial
Texas Annualized Base Rent and (ii) the lesser of one (1) times the change in
CPI (expressed as a percentage) and two and one-half percent (2.5%).
 
(4)           For the subsequent twelve month period (being February 1, 2009
thru January 31, 2010) and each succeeding twelve month (being February 1 thru
January 31)  until the end of the Term (including any Renewal Terms), the Texas
Base Rent for the previous Lease Year, increased by the product of (i) the Texas
Base Rent during the immediately preceding Lease Year and (ii) the lesser of one
(1) times the increase, if any, in CPI (expressed as a percentage) and two and
one-half percent (2.5%).
 
Texas Facilities: means the Facilities located on the real property described in
Exhibits A-1 through A-7 to this Amendment.


Texas Pledge Agreements:  means the Pledge Agreements dated as of the same date
as this Amendment from the equity owners of the Texas Sublessees in favor
Lessor.


Texas Sublessees: means the Master Texas Sublessee and DIVERSICARE BALLINGER,
LLC, Delaware limited liability company, DIVERSICARE DOCTORS, LLC, Delaware
limited liability company, DIVERSICARE ESTATES, LLC, Delaware limited liability
company, DIVERSICARE HUMBLE, LLC, Delaware limited liability company,
DIVERSICARE KATY, LLC, Delaware limited liability company,  DIVERSICARE NORMANDY
TERRACE, LLC, Delaware limited liability company, and DIVERSICARE TREEMONT, LLC,
Delaware limited liability company.


Texas Sublessees Guaranty: means the Guaranty dated as of the same date as this
Amendment from the Texas Sublessees in favor Lessor.


Texas Sublessee Security Agreement: means the Security Agreement dated as of the
same date as this Amendment from the Texas Sublessees in favor of Lessor.


Non-Texas Facilities: means the Facilities leased pursuant to this Lease other
than the Texas Facilities.


(c)           The following definitions defined in §2.1 of the Existing Master
Lease are hereby amended in their entirety as follows:


Base Rent: means the sum of (i) the Non-Texas Base Rent and (ii) the Texas Base
Rent.


Commencement Date:  October 1, 2000 for the Non-Texas Facilities, and August 11,
2007 for the Texas Facilities.
 
Expiration Date: means the First Renewal Term Expiration Date, the Second
Renewal Term Expiration Date, the First Texas Renewal Term Expiration Date, or
the Second Texas Renewal Term Expiration Date, as applicable.
 
Facilit(y)(ies): Each health care facility on the Land, including the Leased
Property associated with such Facility, and together, all such facilities on the
Leased Properties; all of which Facilities are collectively listed on Exhibit B
to this Amendment.
 
Intercreditor Agreement: means the Subordination and Intercreditor Agreement of
even date herewith by and between Lessor and LaSalle and any replacement
intercreditor agreement between Lessor and any working capital lender to whom a
first priority security interest in accounts receivable from the Facilities has
been granted in accordance with the requirements of Section 39.5 of this Lease.
 
Land:                      The real property described in listed on attached
Exhibit A to the Existing Master Lease and Exhibit A to this Amendment.


Permitted Encumbrances: Encumbrances listed on attached Exhibit C to the
Existing Master Lease and Exhibit C to this Amendment.
 
(d)           The subparagraphs (m) and (r) of the definition of “Event of
Default” set forth in Section 2.1 of the Existing Master Lease is hereby amended
and restated as follows:
 
*           *           *
 
(n)           A default occurs under the any Texas Sublessee Guaranty, Texas
Pledge Agreement, the Texas Sublessee Security Agreement, or the Letter of
Credit Agreement, which default is not cured within the applicable cure period,
if any.
 
*           *           *
 
(r)           LaSalle (or its successors and assigns) or any working capital
lender to whom a first priority security interest in accounts receivable from
the Facilities has been granted in accordance with the requirements of Section
39.5 of this Lease, declares an event of default under the loan documents
evidencing or securing the LaSalle Loans or Line of Credit Documents, and
accelerates any or all of the indebtedness evidenced and secured thereby, or
commences any action against Lessee or Sublessee to realize on such lender’s
interest in the accounts receivable from the Facilities.
 
2. Renewal Options.  Section 1.3 of the Existing Master Lease is hereby amended
and restated as follows:
 
1.3           Options to Renew.


(a)           Lessee is hereby granted two (2) options to renew this Lease (an
“All Facilities Option”) for an additional, successive period of twelve (12)
Lease Years, for a maximum Term if such options are exercised of thirty (30)
Lease Years, on the following terms and conditions:


(i)           the second option to renew is exercisable only by Notice to Lessor
at least three hundred sixty-five (365) days prior to the expiration of the
first Renewal Term;


(ii)            the absence of any Event of Default both at the time a renewal
option is exercised and at the commencement of a Renewal Term is a condition
precedent to any renewal of the Term;


(iii)           during a Renewal Term, all of the terms and conditions of this
Lease shall remain in full force and effect; and


(iv)           Lessee may exercise its options to renew with respect to all (and
no fewer than all) of the Leased Properties.


Lessee and Lessor acknowledge and agree that Lessee exercised the first All
Facilities Option pursuant to the Third Amendment such that, as of the date of
this Amendment, the Expiration Date of the current Term of this Lease for all of
the Facilities, including the Texas Facilities, is the First Renewal Term
Expiration Date of September 30, 2018.


(b)           Lessee is also hereby granted two (2) options to renew this Lease
with respect to the Texas Facilities only (the “Texas Options”) until September
30, 2030, with respect to the first such Texas Option, and May 31, 2035, with
respect to the second such Texas Option, on the following terms and conditions:


(i)            a Texas Option is exercisable only by Notice to Lessor at least
three hundred sixty-five (365) days prior to the expiration of the prior period;


(ii)            the absence of any Event of Default both at the time a Texas
Option is exercised and at the commencement of a Renewal Term is a condition
precedent to any renewal of the Term;


(iii)           during a Renewal Term, all of the terms and conditions of this
Lease shall remain in full force and effect; provided, however, that the Base
Rent shall be equal to the Texas Facilities Base Rent and the Security Deposit
shall be reduced to an amount equal to the Texas Facilities Base Rent divided by
four (4) (such that it is equal to three months Base Rent);


(iv)           Lessee may exercise its options to renew with respect to all (and
no fewer than all) of the Texas Facilities, and as to no other Facilities; and


(v)           Lessee may not exercise a Texas Option for any period with respect
to which Lessee exercises an All Facilities Option (for avoidance of doubt,
because an All Facilities Option is exercised as to all of the Facilities,
including the Texas Facilities, Lessee would not need to exercise a Texas
Facilities Option for any period for which an All Facilities Option has been
exercised).


3. Environmental Amendments.  Notwithstanding anything to the contrary in this
Lease, (i) Section 7.3 of the Existing Lease shall not apply to the Texas
Facilities; and (ii) in lieu thereof, Lessee’s environmental obligations with
regard to the Texas Facilities shall be governed by Exhibit D to this Amendment,
which is incorporated herein by this reference.


4. Section 9.1.1 of the Existing Master Lease is hereby amended and restated in
its entirety as follows:


9.1.1                      Lessee, at its expense, will keep the Leased
Properties, and all landscaping, private roadways, sidewalks and curbs
appurtenant thereto which are under Lessee’s control and Lessee’s Personal
Property in good order and repair, whether or not the need for such repairs
arises out of Lessee’s use, any prior use, the elements or the age of the Leased
Property or any portion thereof, or any cause whatsoever except the act or
negligence of Lessor, and with reasonable promptness shall make all necessary
and appropriate repairs thereto of every kind and nature, whether interior or
exterior, structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the
Commencement Date (concealed or otherwise) or existing after February 1, 2003
with respect to the Treemont Facility, and July 1, 2003 with respect to the Katy
Facility and the Humble Facility; provided, however, that Lessee shall be
permitted to prosecute claims against Lessor’s predecessor in title for breach
of any representation or warranty made to or on behalf of Lessor, or for latent
defects in any Leased Property.  Lessee shall at all times maintain, operate and
otherwise manage the Leased Properties on a quality basis and in a manner
consistent with the standards of the highest quality competing facilities in the
market areas served by the Leased Properties.  All repairs shall, to the extent
reasonably achievable, be at least equivalent in quality to the original work
or, subject to the provisions of Paragraph 9.1.4, below, the property to be
repaired shall be replaced.  Lessee will not take or omit to take any action the
taking or omission of which might materially impair the value or the usefulness
of the Leased Properties or any parts thereof for the Primary Intended Use.


5. Section 8.2.1.4 of the Existing Master Lease is hereby amended and restated
in its entirety as follows:


8.2.1.4                      Equipment Financing.  The aggregate amount of
principal,  interest and lease payments due from Lessee and/or Sublessee with
respect to any equipment leases or financing secured by equipment utilized in
the operation of the Facilities shall not at any time during the Term exceed
$1,000,000.00 in any one Lease Year.
 
6. The Existing Master Lease is hereby amended to add the following new Section
8.2.5 as follows:


8.2.5                      Indebtedness.  Neither Lessee nor any Sublessee will
create, incur or suffer to exist any Debt which is secured by a Lien in any of
the Property with respect to which Lessor has been granted a Lien in pursuant to
the Lease Documents, except:


(i)           The equipment financing permitted under Section 8.2.1.4;


(ii)           The Line of Credit permitted under Section 39.5;


(iii)           The LaSalle Loans; and


(iv)           Any Debt owed to Lessor or any Affiliate of Lessor.


7. Section 8.5 of the Existing Master Lease is hereby amended and restated in
its entirety as follows:


8.5           Other Facilities.  Neither Lessee nor any Affiliate shall own,
operate or manage any nursing home, rest home, assisted living facility,
subacute facility, retirement center or similar health care facility within a
ten (10) mile radius of any Facility, other than any Facility which is a Leased
Property under this Lease or which Lessee or any Affiliate of Lessee owns or
operates as of the Commencement Date and set forth on Schedule C attached
hereto.


8. Paragraph 5 of the Second Amended is hereby amended and restated in its
entirety as follows:


5.           Insurance.
 
(a)           Lessor acknowledges that the liability insurance coverage and the
malpractice insurance coverage required pursuant to Sections 13.2.4 and 13.2.5
of the Lease, are currently unavailable generally in the nursing home industry
at commercially affordable rates and that Lessee currently maintains and has in
place for all of the Facilities general liability and malpractice insurance with
single limit coverage of One Hundred Thousand Dollars ($100,000.00) per
occurrence and Five Hundred Thousand Dollars ($500,000.00) cumulative, with a
deductible of Twenty Five Thousand Dollars ($25,000.00).  Lessor hereby agrees
that, the provisions of Sections 13.2.4 and 13.2.5 of the Lease to the contrary
notwithstanding, until such time as the insurance coverage required therein is
generally available in the nursing home industry at commercially affordable
rates, Lessee shall not be required obtain the coverages required therein and
Lessor agrees to accept Lessee’s current coverage in lieu thereof for the
Non-Texas Facilities for the first Renewal Term of the Lease.  Lessee shall not
be deemed to be in default of the provisions of Article XIII of the Lease as a
result thereof.  Lessee shall provide Lessor, on an annual basis, information
from its insurance carrier and from comparable insurance carriers of the costs
of insurance premiums to meet Lessor’s insurance requirements.  At such time as
the premium amounts quoted are commercially affordable, Lessee shall immediately
purchase any and all insurance policies necessary to meet the requirements of
Sections 13.2.4 and 13.2.5 of the Lease.  This provision does not relieve Lessee
from its agreement of indemnity under Article XXI of the Lease nor does it
modify the provisions thereof.  Notwithstanding the foregoing, Lessee
acknowledges and agrees that the provisions of this Paragraph 5 shall not be
applicable in the event of any Transfer.  Lessee acknowledges and agrees that
Lessor shall have the right to withhold its consent to any proposed Transfer
unless, among other things, the Transferee agrees to provide the insurance
coverage required by the provisions of Sections 13.2.4 and 13.2.5 of the Lease.
 
(b)           Lessor hereby agrees that, the provisions of Sections 13.2.4 and
13.2.5 of the Lease to the contrary notwithstanding Lessee's failure to obtain
the coverages required by Sections 13.2.4 and 13.2.5 for the Texas Facilities
shall not be an Event of Default under this Lease.  Lessee shall not be required
to obtain the coverages required therein and Lessor agrees to accept such lesser
coverage, if any, as Lessee elects to maintain for the Texas Facilities for the
Term of the Lease, including any Renewal Term.  This provision does not relieve
Lessee from its agreement of indemnity under Article XXI of the Lease nor does
it modify the provisions thereof.
 
9. Section 39.1 of the Existing Master Lease is hereby amended and restated in
its entirety as follows:


39.1           Security Deposit. Prior to the date of this Amendment, Lessor was
holding as the Security Deposit the sum of $340,000 in cash.  Concurrently with
the delivery of this Amendment, (A) Lessor shall return to Lessee the $340,000
in cash, and (B) Lessee shall deliver to Lessor a Security Deposit in the amount
equal to $8,116,726.10, in the form of an absolute, unconditional site draft
letter of credit for a term of one (1) year (renewable automatically) issued by
an “A” rated financial institution (“Security Deposit”), which Lessor shall hold
as security for the full and faithful performance by Lessee of each and every
term, provision, covenant and condition of this Lease in accordance with, and
subject to, the terms and conditions of the Letter of Credit Agreement.  If at
any time the Security Deposit is in the form of cash, the Security Deposit shall
be deposited by Lessor into an account which shall earn interest for the benefit
of Lessee, which cash shall remain on deposit as security and be available to
Lessor as provided in this Article.  The Security Deposit shall not be
considered an advance payment of Rent (or of any other sum payable to Lessee
under this Lease) or a measure of Lessor’s damages in case of a default by
Lessee.  The Security Deposit shall not be considered a trust fund, and Lessee
expressly acknowledges and agrees that Lessor is not acting as a trustee or in
any fiduciary capacity in controlling or using the Security
Deposit.  Notwithstanding the foregoing, if at any time the Security Deposit is
in the form of cash, then (i) Lessor shall maintain the Security Deposit
separate and apart from Lessor’s general and/or other funds and (ii) provided
that Lessee is not then in default, Lessor shall disburse to Lessee the earnings
on the Security Deposit on a quarterly basis.  The Security Deposit, less any
portion thereof applied as provided in Section 39.3 or the Letter of Credit
Agreement, shall be returned to Lessee within sixty (60) days following the
expiration of the Term or earlier termination of this Lease.


10. Section 39.5 of the Existing Master Lease is hereby amended and restated in
its entirety as follows:


39.5           Line of Credit; A/R Replacement Security Deposit.


(a)           Line of Credit.  Prior to the date of this Amendment, pursuant to
the Security Agreement, Lessee has granted to Lessor a first priority security
interest in the accounts receivable generated by the Facilities.  LaSalle
currently has a security interest in the accounts receivable from the Facilities
to secure the LaSalle Loans. Lessor and LaSalle have entered into the
Intercreditor Agreement pursuant to which Lessor has agreed to subordinate its
security interest in the accounts receivable generated by the Facilities.  If
Lessee and/or the Sublessees, or any Affiliate of Lessee (other than Affiliates
who are the operators of the Florida Managed Facilities, as defined in the
Settlement and Restructuring Agreement), obtain, concurrently with or after the
date of this Amendment, a working capital line of credit (the “Line of Credit”)
from a third-party working capital lender that requires that, in order to secure
the Line of Credit, Lessee and/or the Sublessees must grant to the working
capital lender a first priority security interest in the accounts receivable
from the Facilities accruing during the Term, then Lessor will subordinate its
security interest in the accounts receivable from the Facilities accruing during
the Term to the security interest of such working capital lender, provided that:


(i)           The working capital lender executes and delivers to Lessor an
intercreditor agreement in form and substance reasonably satisfactory to Lessor;
and


(ii)           The lien of Lessor in accounts receivable from the Facilities
shall be subordinated to the lien of the working capital lender therein only to
the extent of amounts advanced from time to time by the working capital lender
to Lessee and/or the Sublessees with respect to the Facilities and only in the
amount of $17,400,000.00, plus interest, penalties and other charges under the
loan documents evidencing the Line of Credit (the “Line of Credit Documents”)
with respect to principal amounts advanced;


(iii)           Lessee delivers to Lessor the A/R Replacement Security Deposit
and the Letter of Credit Agreement (as defined below);


(iv)           The LaSalle Loans have been repaid in full or, in the
alternative, the Temporary Revolving Loan and the Term Loan have been repaid,
and an amendment to the Intercreditor Agreement with the holder of the remaining
LaSalle Loans is entered into providing for the priority cap contemplated by
sub-paragraph 39(a)(ii) above (the "LaSalle Amendment") in form and substance
reasonably satisfactory to Lessor; and


(v)           As of the date of entry by Lessor into the intercreditor
agreement, of the LaSalle Amendment, no Event of Default has occurred and is
continuing.


(b)           Lessee acknowledges and agrees that on the occurrence of a
“Default”, “Event of Default” or similar event or occurrences which causes the
lender under the Line of Credit Documents to accelerate any or all of the
indebtedness thereby or to exercise any rights or remedies under such documents
to realize on its interest in the accounts receivable from the Facilities, or to
cease funding under the Line of Credit, which is not cured within any applicable
cure period under the Line of Credit Documents or any written agreement by
lender, shall constitute an Event of Default under this Lease.


(c)           Concurrently with the delivery of the intercreditor agreement by
Lessor pursuant to Section 39.5(a)(i) above or the LaSalle Amendment, Lessee
shall deliver to Lessor al Security Deposit in an amount equal to the sum of (i)
six (6) times the monthly Non-Texas Base Rent (the “Initial Amount”) plus (ii)
three (3) times the monthly Texas Base Rent then payable under this Lease, in
the form of an absolute, unconditional site draft letter of credit for a term of
one (1) year (renewable automatically) issued by an “A” rated financial
institution (“A/R Replacement Security Deposit”), which Lessor shall hold as
security for the full and faithful performance by Lessee of each and every term,
provision, covenant and condition of this Lease in accordance with, and subject
to, the terms and conditions of the Letter of Credit Agreement.   On August 31,
2008, and each subsequent anniversary of such date thereafter, the amount of the
A/R Replacement Security Deposit required to be maintained by Lessee on deposit
with Lessor shall be reduced by 16.66% (or 1/6) of the Initial Amount if and
only if on the applicable anniversary date (i) Lessee has maintained a Stressed
Coverage Ratio for the trailing twelve months of at least 1.45 and (ii) no Event
of Default exists.  Notwithstanding the foregoing, at no time shall the A/R
Replacement Security Deposit be less than an amount equal to three times the
monthly Base Rent payable under this Lease on the date of delivery of the A/R
Replacement Security Deposit.  Upon delivery to Lessor of the A/R Replacement
Security Deposit and the intercreditor agreement pursuant to this Section
39.5(a)(i) or the LaSalle Amendment, the amount of the Security Deposit required
under Section 39.1 shall be set equal to the A/R Replacement Security Deposit.


11. Single, indivisible Lease.  The Master Lease constitutes one indivisible
lease of the Leased Properties, and not separate leases governed by similar
terms. The Leased Properties constitute one economic unit, and the Base Rent and
all other provisions have been negotiated and agreed to based on a demise of all
of the Leased Properties as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided herein for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all the Leased
Properties as one unit. An Event of Default with respect to any Leased Property
is an Event of Default as to all of the Leased Properties. The parties intend
that the provisions of this Lease shall at all times be construed, interpreted
and applied so as to carry out their mutual objective to create an indivisible
lease of all the Leased Properties and, in particular but without limitation,
that for purposes of any assumption, rejection or assignment of this Lease under
11 U.S.C. 365, this is one indivisible and non-severable lease and executory
contract dealing with one legal and economic unit which must be assumed,
rejected or assigned as a whole with respect to all (and only all) the Leased
Properties covered hereby.


12. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Agreement; and (ii) the execution of this Agreement does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected


13. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.


14. Headings.  Section headings used in this Amendment are for reference only
and shall not affect the construction of the Amendment.


15. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.


[SIGNATURE PAGES, ACKNOWLEDGEMENTS, AND JOINDER FOLLOW]



 
 
 
 
 

--------------------------------------------------------------------------------

 
Signature Page to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE







LESSOR:


STERLING ACQUISITION CORP., a Kentucky corporation




By:    /s/ Daniel J. Booth       
Name:     Daniel J. Booth            
Title:        Chief Operating Officer         






STATE OF MARYLAND                   )
) ss.
COUNTY OF BALTIMORE                )


This instrument was acknowledged before me on the      9th           day of
August, 2007, by Daniel J. Booth                            , the   of STERLING
ACQUISITION CORP., a Kentucky corporation, on behalf of said company.
 
                                                          Judith A.
Jacobs                            
                                    Notary Public,   Baltimore
 County,  Maryland
My commission expires: May 1, 2008







Signature Page 1 of 2


 
 

--------------------------------------------------------------------------------

 
Signature Page to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE




            

LESSEE:


DIVERSICARE LEASING CORP., a Tennessee corporation




By:          /s/ Glynn Riddle
Name:           Glynn Riddle          
Title:             EVP & CFO        




STATE OF  Tennessee                              )
                ) SS
COUNTY OF Williamson                           )


This instrument was acknowledged before me on the  9th       day of August,
2007, by   Glynn Riddle                                               , the EVP
&CFO                      of DIVERSICARE LEASING CORP., a Tennessee corporation,
on behalf of said company
 
                                            Brenda
Wimsatt                              
Notary Public,    Williamson        County,   TN           
My commission expires: 07/25/2009





Signature Page 2 of 2


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





The undersigned hereby consent to the transactions contemplated by this Fifth
Amendment to Consolidated Amended and Restated Master Lease (the “Fifth
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment.


ADVOCAT, INC. a Delaware corporation


By:          /s/ Glynn Riddle
Name:           Glynn Riddle          
Title:             EVP & CFO        




STATE OF  Tennessee                              )
                ) SS
COUNTY OF Williamson                           )


This foregoing instrument was acknowledged before me on the  9th       day of
August, 2007, by   Glynn Riddle                                               ,
the EVP &CFO                      of ADVOCAT, INC. a Delaware corporation, on
behalf of the corporation, who acknowledged the same to be his or her free act
and deed and the free act and deed of the corporation.
 
                                            Brenda
Wimsatt                              
Notary Public,    Williamson        County,   TN           
My commission expires: 07/25/2009


 

Acknowledgement – Page 1 of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE







DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation


By:          /s/ Glynn Riddle
Name:           Glynn Riddle          
Title:             EVP & CFO        




STATE OF  Tennessee                              )
                ) SS
COUNTY OF Williamson                           )


This foregoing instrument was acknowledged before me on the  9th       day of
August, 2007, by   Glynn Riddle                                               ,
the EVP &CFO                      of DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.
 
                                            Brenda
Wimsatt                              
Notary Public,    Williamson        County,   TN           
My commission expires: 07/25/2009



 



Acknowledgement – Page 2  of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





ADVOCAT FINANCE INC., a Delaware corporation


By:          /s/ Glynn Riddle
Name:           Glynn Riddle          
Title:             EVP & CFO        




STATE OF  Tennessee                              )
                ) SS
COUNTY OF Williamson                           )


This foregoing instrument was acknowledged before me on the  9th       day of
August, 2007, by   Glynn Riddle                                               ,
the EVP &CFO                 of ADVOCAT FINANCE INC., a Delaware corporation, on
behalf of the corporation, who acknowledged the same to be his or her free act
and deed and the free act and deed of the corporation.
 
                                            Brenda
Wimsatt                              
Notary Public,    Williamson        County,   TN           
My commission expires: 07/25/2009

 

Acknowledgement – Page  3 of 4


 
 

--------------------------------------------------------------------------------

 
Acknowledgement to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE







STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation


                                                By:          /s/ Glynn Riddle
Name:           Glynn Riddle          
Title:             EVP & CFO        




STATE OF  Tennessee                              )
                ) SS
COUNTY OF Williamson                           )


This foregoing instrument was acknowledged before me on the  9th       day of
August, 2007, by   Glynn Riddle                                               ,
the EVP &CFO                 of STERLING HEALTH CARE MANAGEMENT, INC.,
a Kentucky corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.
 
                                            Brenda
Wimsatt                              
Notary Public,    Williamson        County,   TN           
My commission expires: 07/25/2009
:



Acknowledgement – Page 4  of 4


 
 

--------------------------------------------------------------------------------

 
List of Exhibits and Schedules to
FIFTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





Exhibit A                      Legal Description of Texas Facilities


Exhibit B                      List of Facilities and Facility Trade Names


Exhibit C                      Permitted Encumbrances for Texas Facilities


Exhibit D                      Texas Environmental Matters


Schedule C                                Excepted Facilities to Radius
Requirements



Page 1 of 1


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A





 
Legal description of the real property for the following facilities:


A-1           Treemont
A-2           Doctors Healthcare Center
A-3           Estate’s Healthcare Center
A-4           Katy Facility
A-5           Humble Facility
A-6           Normandy Terrace Southeast
A-7           Heritage Oaks Estate



Exhibit A - Page 1 of 1


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B







1. 
Arbor Oaks Health & Rehab Center (Stillmeadow)
105 Russellville Road, Route 2, Highway 67 South
Malvern
Hot Spring
AR
72104
2. 
Ash Flat Nursing & Rehab Center
66 Ozbirn Lane
Ash Flat
Sharp
AR
72513
3. 
Best Care, Inc.
2159 Dogwood Ridge
Wheelersburg
Scioto
OH
45694
4. 
Boone Health Care Center, Inc.
Lick Creek Road, P.O. Box 605
Danville
Boone
WV
25053
5. 
Boyd Nursing and Rehab Center
12800 Princeland Drive
Ashland
Boyd
KY
41102
6. 
Canterbury Health Center
1720 Knowles Road
Phenix City
Russell
AL
36867
7. 
Carter Nursing & Rehab Center
250 McDavid Boulevard, P.O. Box 904
Grayson
Carter
KY
41143
8. 
Conway Health & Rehab Center (Faulkner)
2603 Dave Ward Drive
Conway
Faulkner
AR
72032
9. 
Des Arc Nursing & Rehab Center
2216 West Main, P.O. box 143B
Des Arc
Prairie
AR
72040
10. 
Elliott Nursing & Rehab Center
Howard Creek Road, P.O. Box 694, Route 32 East
Sandy Hook
Elliott
KY
41171
11. 
Garland Nursing & Rehab Center and Apts.
610 Carpenter Dam Road
Hot Springs
Garland
AR
71901
12. 
Hardee Manor Care Center
401 Orange Place
Wauchula
Hardee
FL
33873
13. 
Laurel Manor Health Center
902 Buchanan Road, P.O. Box 505
New Tazewell
Claiborne
TN
37825
14. 
Laurel Nursing  & Rehab Center
HC 75, Box 153, Clinic Road
Ivydale
Clay
WV
25113
15. 
Lynwood Nursing Home
4164 Halls Mill Road
Mobile
Mobile
AL
36693
16. 
Manor House of Dover
537 Spring Street, P.O. Box 399
Dover
Stewart
TN
37058
17. 
Mayfield Rehab and Special Care Center
200 Mayfield Drive
Smyrna
Rutherford
TN
37167
18. 
Northside Health Care
700 Hutchins Ave
Gadsden
Etowah
AL
35901
19. 
Ouachita Nursing /Pine Manor Apts.
1411 Country Club Road
Camden
Ouachita
AR
71701
20. 
Pocahontas Nursing & Rehab Center
105 Country Club Road
Pocahontas
Randolph
AR
72455
21. 
Rich Mountain Nursing & Rehab Center
306 Hornbeck
Mena
Polk
AR
71953
22. 
Sheridan Nursing & Rehab Center
113 South Briarwood Drive
Sheridan
Grant
AR
72150
23. 
South Shore Nursing & Rehab Center
James Hannah Drive, P.O. box 489
South Shore
Greenup
KY
41175
24. 
The Pines Nursing & Rehab Center
524 Carpenter Dam Road
Hot Springs
Garland
AR
71901
25. 
Walnut Ridge Nursing & Rehab Center
1500 West Main
Walnut Ridge
Lawrence
AR
72476
26. 
West Liberty Nursing & Rehab Center
774 Liberty Road, P.O. Box 219, Route 5 Wells Hill
West Liberty
Morgan
KY
41472
27. 
Westside Health Care Center
4320 Judith Lane
Huntsville
Madison
AL
35805
28. 
Wurtland Nursing & Rehab Center
100 Wurtland Avenue, P.O. Box 677
Wurtland
Greenup
KY
41144
29. 
Doctors Healthcare
9009 White Rock Trail
Dallas
Dallas
TX
75238
30. 
Estates at Ft. Worth
201 Sycamore School Road
Fort Worth
Tarrant
TX
76134
31. 
Heritage Oaks Estates
2001 N. 6th Street
Ballinger
Runnels
TX
76821
32. 
Humble
8450 Will Clayton Parkway
Humble
Harris
TX
77338
33. 
IHS of Dallas at Treemont
5550 Harvest Hill Road
Dallas
Dallas
TX
75230
34. 
Katy
1525 Tull Drive
Katy
Harris
TX
77499
35. 
Normandy Terrace
841 Rice Road
San Antonio
Bexar
TX
78220


Exhibit B - Page 1 of 1


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C





(Treemont)


1.           The following, all according to plat recorded in Volume 72249, Page
69, of the Map Records of Dallas county, Texas:


 
A.
Sanitary sewer easement ten (10) feet in width along the south property line(s),

 
B.
Lone Star Gas line easement forth (40) feet in width located north of and
adjacent to the sanitary sewer easement described above, and

 
C.
Lone Star Gas line easement twenty (20) feet in width along the southerly west
property line(s)



2.           Right-of-Way Easement executed by Daniel P. Robinowitz to Lone Star
Gas Company, dated October 17, 1972, recorded in Volume 72221, Page 3214, Deed
Records of Dallas County, Texas.


3.           Right-of-Way Easement executed by Daniel P. Robinowitz, Trustee to
Dallas Power and Light Company and Southwestern Bell Telephone Company, dated
November 21, 1973, recorded in Volume 74003, Page 1466, Deed Records of Dallas
County, Texas.


4.           Sanitary sewer pipeline easement to Milton H. friend, Jr., dated
July 2, 1976, executed by L&N Consultants, Inc., recorded in Volume 76129, Page
2511, of the Deed Records of Dallas County, Texas.


5.           Right of Way Easement to the City of Dallas for sanitary sewer
mains, dated April 29, 1977, executed by Tri-South Mortgage Investors, recorded
in Volume 77138, Page 511, of the Deed Records of Dallas County, Texas.


6.           Right of Way Easement to the city of Dallas for water mains, dated
October 18, 1995, executed by Cambridge Group of Texas, Inc., recorded in Volume
95212, Page 1978, of the Deed Records of Dallas County, Texas.


7.           Right of Entry Agreement to Warner Amex Cable Communications, Inc.,
dated December 3, 1981, recorded in Volume 82013, Page 2153, of the Deed Records
of Dallas County, Texas.


8.           Rights and remedies of co-tenants, contractual or otherwise,
including but not limited to, terms, conditions, covenants, options,
restrictions, by-laws, and easements contained in the Condominium Declaration
executed by Cambridge Group of Texas, Inc., dated June 7, 1996, recorded in
Volume 96160, Page 1556, of the condominium Records of Dallas County, Texas.


Exhibit C - Page 1 of 5

--------------------------------------------------------------------------------


9.           Annual maintenance charge and/or current assessments as set out in
instrument dated June 7, 1996, and recorded in Volume 96160, Page 1556 of the
Deed Records of Dallas County, Texas.


10.           Memorandum of easement to TCI Cablevision of Dallas, Inc., dated
August 11, 2000, executed by Treemont Retirement Community, recorded in Volume
2000186, Page 5906, of the Deed Records of Dallas County, Texas


(Doctors Healthcare Center)


1.           Easement granted by Doctors Hospital Foundation, Inc. to the City
of Dallas, dated 06/21/1963, filed 07/11/1963, recorded in Volume 104, Page
1204, Deed Records of Dallas County, Texas.


2.           Terms, conditions and stipulations of that certain Boundary Line
Agreement by and between Richardson Independent School District and IHS
Acquisition No. 128, Inc., dated 05/07/1998, filed 07/01/1998, recorded in
Volume 98127, Page 358, Deed Records, Dallas County, Texas.


3.           Terms, conditions and stipulations of that certain Utility and
Retaining Wall Easement Agreement by and between IHS Doctors and Lake White Rock
Limited Partnership, dated 11/18/1998, filed 12/11/1998, recorded in Volume
98241, Page 1293, Deed Records, Dallas County, Texas.


(Estates Healthcare Center)


1.           Encroachment of payment and fencing along the west property line as
shown on ALTA/ACSM Land Title Survey prepared by Charles F. Stark, RPLS No.
5084, dated November 30, 1998, last revised January 4, 1999.


2.           Location of sign into the right-of-way of Sycamore Road along the
north property line as shown on ALTA/ACSM Land Title Survey prepared by Charles
F. Stark, RPLS No. 5084, dated November 30, 1998, last revised January 4, 1999.


3.           Public open space easement in the northeast corner as shown on the
plat recorded in volume 388-101, Page 22, Map of records of Tarrant County,
Texas.


4.           Easement along the south and west sides of property as shown on the
plat recorded in volume 388-101, Page 22, Map of records of Tarrant County,
Texas.


5.           Easement granted by American Care Center, Inc. to Texas Electric
Service company, dated January 1, 1977, filed April 21, 1977, recorded in Volume
6218 Page 234, Deed Records of Tarrant County, Texas.


Exhibit C - Page 2 of 5

--------------------------------------------------------------------------------


(Katy)


(1)
The following restrictive covenants of record itemized below, but the Company
insures that any such restrictive covenants have not been violated so as to
affect, and that future violation thereof will not affect, the validity or
priority of the mortgage hereby insured (insert specific recording date or
delete this exception):



Restrictive Covenants as set out in Volume 336, Page 107 of the Map Records
ofHarris County, Texas.  (As to Tract 1)


(2)
An easement 8 feet wide along the northerly property line, and an aerial
easement 5 feet wide from a plane 20 feet above the ground upward, located
adjacent thereto for the use of public utilities as reflected by plat recorded
in Volume 304, Page 27 of the Map Record of Harris County, Texas.  (As to Tracts
1 and 2)



(3)
An easement 40 feet wide along the west property line granted to
Missouri-Kansas-Texas Railroad Company by instrument recorded under Clerk’s File
No. E520271 of the Real Property Records of Harris County, Texas.  (As to Tract
1)



(4)
Provisions of Agreement recorded under clerk’s File No. E538369 of the Real
Property Records of Harris County, Texas, relating to use of above described
railroad easement.  (As to Tract 1)



(5)
Sanitary sewer easement 8 feet wide along the northerly property line as
evidenced by instrument recorded under Clerk’s File No. G636760 of the Real
Property Records, and as shown on the recorded plat.  (As to Tracts 1 and 2)



(6)
Easements 10 and 5 feet in width, together with adjoining aerial easements 10
feet wide from a plane 16 feet above the ground upward located adjacent thereto,
as granted to Houston Lighting & Power Company by instrument recorded under
Clerk’s File No. K123137 of the Real Property Records of Harris County, Texas,
and located as shown on sketch attached thereto.  (As to Tract 1)



(7)
A water meter easement 10 feet by 20 feet located in the northerly portion as
reflected by the recorded plat. (As to Tract 1)



(8)
½ of all the oil, gas and other minerals, the royalties, bonuses, rentals and
all other rights in connection with same are excepted herefrom as the same are
set forth in instrument recorded under Clerk’s File No. D726377 of the Real
Property Records of Harris County, Texas.  Leasing rights waived therein.  (As
to Tracts 1 and 2)



(9)
Building line 10 feet from Tull Road as reflected by the recorded plat.  (As to
Tract 1)



Exhibit C - Page 3 of 5

--------------------------------------------------------------------------------


(Humble)


(1)
Easement 5 feet in width, together with adjoining aerial easement 10 feet wide
from a plane 16 feet above the ground upward located adjacent thereto, as
granted to Houston Lighting & Power Company by instrument recorded under Clerk’s
File No. J713687 of the Real Property Records of Harris County, Texas, and
located as shown on sketch attached thereto.



(2)
Easement 6 feet in width, together with adjoining aerial easements 2 feet
6  inches wide from a plane 14 feet above the ground upward located adjacent
thereto, as granted to Houston Lighting & Power Company by instrument recorded
under Clerk’s File No. R782989 of the Real Property Records of Harris County,
Texas, and located as shown on sketch attached thereto.



(3)
½ of all the oil, gas and other minerals, the royalties, bonuses, rentals and
all other rights in connection with same are expected herefrom as the same are
set forth in instrument recorded in Volume 5448, Page 421 of the Deed Records of
Harris County, Texas.  Leasing rights waived therein.



(4)
Subject to the restrictions and regulations imposed by Ordinances of the City of
Houston, recorded in Volume 5448, Page 421 of the Deed Records of Harris County,
Texas, as amended under Clerk’s File No. J-040968 of the Real Property Records
of Harris County, Texas, regarding the Houston Intercontinental Airport.



(Normandy Terrace Southeast)


(1)
Restrictive covenants described in instrument recorded in Volume 1259, Page 505,
Deed Records of Bexar County, Texas, as noted on survey.  (As to Lots 40, 41, 42
and 59, NCB 10755)  Any covenant, condition or restriction indicating a
preference, limitation or discrimination based on race, color, religion, sex,
handicap, familial status, or national origin to the extent such covenants,
conditions or restrictions violate 42 USC 3604(c), is deleted.



(2)
The following easements and/or building lines, all according to the plats
recorded in Volume 4080, Page 220, Volume 5140, Page 208, Volume 5940, Page 67,
Volume 6600, Page 52, and Volume 6700, Page 161, Deed and Plat Records, Bexar
County, Texas, as shown on survey.



(3)
Encroachment of improvements over the 30′ setback line along Rice Road (as to
Tract A).



(4)
Location of the fence along the North and South property lines of Tract B.



(Heritage Oaks)


(1)
Right of Way Easement from Milton Bryan to North Runnels Water Supply Corp.,
dated 08/26/76 recorded in Volume 458, Page 146, Deed Records of Runnels County,
Texas, as noted on survey.



(2)
Fifteen Foot (15′) Electrical Utility Easement and Right-of-Way executed by
Dorothea Spencer to West Texas Utilities Company dated 10/12/92, recorded in
Volume 77, Page 292, Real Property Records of Runnels County, Texas, as shown on
survey.






Exhibit C - Page  4 of 5


 
 

--------------------------------------------------------------------------------

 
EXHIBIT D





7.3B                      Texas Environmental Matters.


7.3B.1                      Prohibition Against Use of Hazardous
Substances.  Lessee shall not permit, conduct or allow the generation,
introduction, presence, maintenance, use, receipt, acceptance, treatment,
manufacture, production, installation, management, storage, disposal or release
of any Hazardous Substance on the Leased Properties, except for (i) those types
and quantities of Hazardous Substances necessary for and ordinarily associated
with the conduct of Lessee’s business and used in full compliance with all
Environmental Laws and (ii) Pre-Existing Hazardous Substances.


7.3B.2                      Notice of Environmental Claims, Actions or
Contaminations.  Lessee shall notify Lessor, in writing, immediately upon
learning of any existing, pending or threatened: (i) investigation, inquiry,
claim or action by any governmental authority in connection with any
Environmental Laws, (ii) Third Party Claims, (iii) Regulatory Actions, and/or
(iv) Contamination of any portion of the Leased Properties.


7.3B.3                      Costs of Remedial Actions with Respect to
Environmental Matters.  If any investigation and/or Clean Up of any Hazardous
Substance or other environmental condition on, under, about or with respect to a
Leased Property is required by any Environmental Law (other than Pre-Existing
Hazardous Substances or Pre-Existing Environmental Conditions), Lessee shall
complete, at its own expense, such investigation and/or Clean Up or cause any
other Person who may be legally responsible to complete such investigation
and/or Clean Up.


7.3B.4                      Delivery of Environmental Documents.  Lessee shall
deliver to Lessor complete copies of any and all Environmental Documents that
may now be in, or at any time hereafter come into, the possession of Lessee.


7.3B.5                      Environmental Audit.  Upon the reasonable request of
Lessor, but no more than three (3) times during (i) the Initial Term or (ii) a
Renewal Term, unless a prior audit or Lessor’s or Lessee’s records indicate the
presence (whether current or past) of a Release or threatened Release of any
Hazardous Substances on, in, under, about and adjacent to any Leased Property in
which case Lessor may request more than three such Environmental Audits during a
given period, Lessee shall, at Lessee’s expense, upon and within thirty (30)
days of a written request therefor from Lessor, deliver an Environmental Audit
to Lessor.  Lessee shall not be responsible for any costs or expenses of an
audit requested by Lessor solely in connection with a sale or financing of such
Leased Property by Lessor.  All tests and samplings shall be conducted using
generally accepted and scientifically valid technology and
methodologies.  Lessee shall give the engineer or environmental consultant
conducting the Environmental Audit reasonable and complete access to the Leased
Properties and to all records in the possession of Lessee that may indicate the
presence (whether current or past) of a Release or threatened Release of any
Hazardous Substances on, in, under, about and adjacent to any Leased
Property.  Lessee also shall provide the engineer or environmental consultant
full access to and the opportunity to interview such persons as may be employed
in connection with the Leased Properties as the engineer or consultant deems
appropriate.  However, neither Lessor nor any Facility Mortgagee shall be
entitled to request an Environmental Audit from Lessee unless (i) after the
Commencement Date there have been changes, modifications or additions to
Environmental Laws as applied to or affecting any of the Leased Properties; (ii)
a significant change in the condition of any of the Leased Properties has
occurred; (iii) there are fewer than six (6) months remaining in the Term; or
(iv) Lessor or a Facility Mortgagee has another good reason for requesting such
certificate or certificates.  If the Environmental Audit discloses the presence
of Contamination or any noncompliance with Environmental Laws, Lessee shall
immediately perform all of Lessee’s obligations under this Lease with respect to
such Hazardous Substances or noncompliance.


Exhibit D - Page 1 of 7

--------------------------------------------------------------------------------


7.3B.6                      Entry onto Leased Properties for Environmental
Matters.  If Lessee fails to provide an Environmental Audit as and when required
by Subparagraph (e) above, in addition to Lessor’s other remedies Lessee shall
permit Lessor and any Facility Mortgagee from time to time, by its employees,
agents, contractors or representatives, to enter upon the Leased Properties for
the purpose of conducting such Investigations as Lessor may desire, the expense
of which shall be paid or reimbursed promptly by Lessee as an Additional
Charge.  Lessor, any Facility Mortgagee exercising such right of entry and the
employees, agents, contractors, consultants and/or representatives thereof,
shall conduct any such Investigation in a manner that does not unreasonably
interfere with Lessee’s use of and operations on the Leased Properties (however,
reasonable temporary interference with such use and operations is permissible if
the investigation cannot otherwise be reasonably and inexpensively
conducted).  Other than in an emergency, Lessor and any Facility Mortgagee
exercising such right of entry shall provide Lessee with prior notice before
entering any of the Leased Properties to conduct such Investigation, and shall
provide copies of any reports or results to Lessee, and Lessee shall cooperate
fully in such Investigation.


7.3B.7                      Environmental Matters Upon Termination of the Lease
or Expiration of Term.  Upon the expiration or earlier termination of the Term,
Lessee shall cause the Leased Properties to be delivered free of any and all
Regulatory Actions and Third Party Claims and otherwise in compliance with all
Environmental Laws with respect thereto, and in a manner and condition that is
reasonably required to ensure that the Leased Properties may then be used for
their Primary Intended Use without being restricted by any environmental
condition existing as of the date of such expiration or earlier termination of
the Term; provided, that Lessee shall not be required to take any of the
foregoing actions with respect to Pre-Existing Hazardous Substances or
Pre-Existing Environmental Conditions.


Exhibit D - Page 2 of 7

--------------------------------------------------------------------------------


7.3B.8                      Compliance with Environmental Laws.  Lessee shall
comply with, and cause its agents, servants and employees to comply with, and
shall use reasonable efforts to cause each occupant and user of any of the
Leased Properties, and the agents, servants and employees of such occupants and
users to comply with, each and every Environmental Law applicable to Lessee, the
Leased Properties and each such occupant or user with respect to the Leased
Properties.  Specifically, but without limitation:


(i)           Maintenance of Licenses and Permits.  Lessee shall obtain and
maintain (and Lessee shall use reasonable efforts to cause each tenant, occupant
and user to obtain and maintain) all permits, certificates, licenses and other
consents and approvals required by any applicable Environmental Law from time to
time with respect to Lessee, each and every part of the Leased Properties and/or
the conduct of any business at a Facility or related thereto;


(ii)           Contamination.  Lessee shall not cause, suffer or permit any
Contamination (other than with respect to or resulting from Pre-Existing
Hazardous Substances or Pre-Existing Environmental Conditions);


(iii)           Clean Up.  If a Contamination occurs (other than to the extent
it arise out of Pre-Existing Hazardous Substances or Pre-Existing Environmental
Conditions), Lessee promptly shall Clean Up and remove any Hazardous Substance
or cause the Clean Up and the removal of any Hazardous Substance and in any such
case such Clean Up and removal of the Hazardous Substance shall be effected to
Lessor’s reasonable satisfaction and in any event in strict compliance with
applicable Environmental Laws;


(iv)           Discharge of Lien.  Within twenty (20) days of the date any lien
is imposed against the Leased Properties or any part thereof under any
Environmental Law (other than a lien to the extent it arises out of Pre-Existing
Hazardous Substances or Pre-Existing Environmental Conditions), Lessee shall
cause such lien to be discharged (by payment, by bond or otherwise to Lessor’s
absolute satisfaction);


(v)           Notification of Lessor.  Within three (3) Business Days after
receipt by Lessee of Notice or discovery by Lessee of any fact or circumstance
that might result in a breach or violation of any Environmental Law, Lessee
shall give Lessor Notice of such fact or circumstance; and


(vi)           Requests, Orders and Notices.  Within three (3) Business Days
after receipt of any request, order or other notice relating to the Leased
Properties under any Environmental Law, Lessee shall forward a copy thereof to
Lessor.


Exhibit D - Page 3 of 7

--------------------------------------------------------------------------------


7.3B.9                      Environmental Related Remedies.  In the event of a
breach by Lessee beyond any applicable notice and/or grace period of its
covenants with respect to environmental matters, Lessor may, in its sole
discretion, do any one or more of the following (the exercise of one right or
remedy hereunder not precluding the simultaneous or subsequent exercise of any
other right or remedy hereunder):


(i)           Cause a Clean Up.  Cause the Clean Up of any Hazardous Substance
or other environmental condition on or under the Leased Properties, or both
(except to the extent such Clean-Up relates to Pre-Existing Hazardous Substances
or Pre-Existing Environmental Conditions), at Lessee’s cost and expense; or


(ii)           Payment of Regulatory Damages.  Pay on behalf of Lessee any
damages, costs, fines or penalties imposed on Lessee or Lessor as a result of
any Regulatory Actions; or


(iii)           Payments to Discharge Liens.  Subject to Section 12.1, on behalf
of Lessee, make any payment or perform any other act or cause any act to be
performed that will prevent a lien in favor of any federal, state or local
governmental authority from attaching to the Leased Properties or that will
cause the discharge of any lien then attached to the Leased Properties; or


(iv)           Payment of Third Party Damages.  Pay, on behalf of Lessee, any
damages, cost, fines or penalties imposed on Lessee as a result of any Third
Party Claims; or


(v)           Demand of Payment.  Demand that Lessee make immediate payment of
all of the costs of such Clean Up and/or exercise of the remedies set forth in
this Section 7.2 incurred by Lessor and not paid by Lessee as of the date of
such demand.


7.3B.10                      Environmental Indemnification.  Lessee shall and
does hereby indemnify, and shall defend and hold harmless, Lessor, each Facility
Mortgagee and the principals, officers, directors, agents and employees of
Lessor and each Facility Mortgagee, from each and every incurred and potential
claim, cause of action, damage, demand, obligation, fine, laboratory fee,
liability, loss, penalty, imposition settlement, levy, lien removal, litigation,
judgment, proceeding, disbursement, expense and/or cost (including without
limitation the cost of each and every Clean Up), however defined and of whatever
kind or nature, known or unknown, foreseeable or unforeseeable, contingent,
incidental, consequential or otherwise (including, but not limited to,
attorneys’ fees, consultants’ fees, experts’ fees and related expenses, capital,
operating and maintenance costs, incurred in connection with (i) any
Investigation or monitoring of site conditions, and (ii) any Clean-Up required
or performed by any federal, state or local governmental entity or performed by
any other entity or person because of the presence of any Hazardous Substance,
Release, threatened Release or any Contamination on, in, under or about any of
the Leased Properties) that may be asserted against, imposed on, suffered or
incurred by, each and every indemnitee arising out of or in any way related to,
or allegedly arising out of or due to any environmental matter (except to the
extent it arises out of Pre-Existing Hazardous Substances or Pre-Existing
Environmental Conditions) including, but not limited to, any one or more of the
following:


Exhibit D - Page 4 of 7

--------------------------------------------------------------------------------


(i)           Release Damage or Liability.  The presence of Contamination in,
on, at, under or near a Leased Property or migrating to a Leased Property from
another location;


(ii)           Injuries.  All injuries to health or safety (including wrongful
death), or to the environment, by reason of environmental matters relating to
the condition of or activities past or present on, at, in or under a Leased
Property, other than with respect to or resulting from Pre-Existing Hazardous
Substances or Pre-Existing Environmental Conditions;


(iii)           Violations of Law.  All violations, and alleged violations, of
any Environmental Law relating to a Leased Property or any activity on, in, at
or under a Leased Property, other than with respect to or resulting from
Pre-Existing Hazardous Substances or Pre-Existing Environmental Conditions;


(iv)           Misrepresentation.  All material misrepresentations relating to
environmental matters in any documents or materials furnished by Lessee to
Lessor and/or its representatives in connection with the Lease;


(v)           Event of Default.  Each and every Event of Default relating to
environmental matters;


(vi)           Lawsuits.  Any and all lawsuits brought or threatened,
settlements reached and governmental orders relating to any Hazardous Substances
at, on, in or under a Leased Property, and all demands of governmental
authorities, and all policies and requirements of Lessor’s, based upon or in any
way related to any Hazardous Substances at, on, in or under a Leased Property,
other than with respect to or resulting from Pre-Existing Hazardous Substances
or Pre-Existing Environmental Conditions; and


(vii)           Presence of Liens.  All liens imposed upon any of the Leased
Properties in favor of any governmental entity or any person as a result of the
presence, disposal, release or threat of release of Hazardous Substances at, on,
in, from or under a Leased Property, other than with respect to or resulting
from Pre-Existing Hazardous Substances or Pre-Existing Environmental Conditions.


Exhibit D - Page 5 of 7

--------------------------------------------------------------------------------


7.3B.11                      Rights Cumulative and Survival.  The rights granted
Lessor under this Section are in addition to and not in limitation of any other
rights or remedies available to Lessor under this Lease or allowed at law or in
equity or rights of indemnification provided to Lessor in any agreement pursuant
to which Lessor purchased any of the Leased Property.  The payment and
indemnification obligations set forth in this Section 7.3B shall survive the
expiration or earlier termination of the Term.


7.4           Exculpation.  Notwithstanding anything to the contrary in this
Lease, Lessee shall not be liable for any costs, loss, liability, damage or
expense arising from or in connection with the Clean-Up of any Pre-Existing
Hazardous Substances or Pre-Existing Environmental Conditions.  If any Clean-Up
is required to be performed by any federal, state or local governmental entity
solely because of the presence of any Pre-Existing Hazardous Substances or
Pre-Existing Environmental Conditions and if the Treemont Facility, the Katy
Facility or the Humble Facility will no longer be permitted under applicable law
to operate for their Primary Intended Use unless such Clean-Up is performed (a
“Required Clean-Up”), then Lessee shall promptly notify Lessor of such Required
Clean-Up.  If Lessor elects in writing not to perform such Required Clean-Up,
then Lessee may elect within thirty (30) days of such determination to terminate
this Lease as to such Facility only.  If Lessor elects to perform such Required
Clean-Up, then Lessor shall promptly undertake and diligently pursue the
remediation of the applicable Pre-Existing Hazardous Substances or Pre-Existing
Environmental Conditions.


7.5           Asbestos Remediation.  If any Clean-Up of any Existing Asbestos
Containing Materials is required to be performed by any federal, state or local
governmental entity and if the Doctors & Fort Worth Facilities will no longer be
permitted under applicable law to operate for their Primary Intended Use unless
such Clean-Up is performed (a “Required Asbestos Clean-Up”), then Lessee shall
promptly notify Lessor of such Required Asbestos Clean-Up.  Within thirty (30)
days of the determination that a Required Asbestos Clean-Up must be done, Lessee
shall provide Lessor with an estimate of the Asbestos Clean-Up Cost.  Lessor
shall fund one half of the Asbestos Clean-Up Cost (which funding may be in the
form of an agreement to abate Base Rent for a period of time commencing on the
date that Lessee commences the Required Asbestos Clean-Up).  Lessee shall
promptly undertake and diligently perform such Required Asbestos Clean-Up and,
upon completion, shall provide Lessor with an accounting of all Asbestos
Clean-Up Costs, including adequate evidence of payment by Lessee of such
costs.  Notwithstanding the foregoing, if such Required Asbestos Clean-Up would
not have been required by, or otherwise come to the attention of, any
governmental entity, but for the renovations or alterations of the Facility
occurring after the Commencement Date or as a result of the actions or omissions
of Lessee, a Sublessee, a Manager or other agent of Lessee, including the
failure to abide by Asbestos Management Plans, then Lessor shall have no
obligation to fund any portion of the Asbestos Clean-Up Costs and Lessee shall
be solely responsible for such Required Asbestos Clean-Up.  Lessee acknowledges
receipt of copies of the Asbestos Management Plans.

Exhibit D - Page 6 of 7


 
 

--------------------------------------------------------------------------------

 
SCHEDULE C





Excepted Facilities to Radius Restriction




Alabama                                Westside
Healthcare                                                       Huntsville,
Alabama
Windsor
House                                                               Huntsville,
Alabama




Florida                                Golfview Nursing
Home                                                     St. Petersburg, Florida




 

SCHEDULE C - Page 1 of 1


 
 

--------------------------------------------------------------------------------

 
